                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

WINSTON HOLLOWAY                                                             PLAINTIFF
ADC #67507

v.                                No: 5:17-cv-00217 JM-PSH


JIMMY PHILLIPS                                                             DEFENDANT


                                          JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case with

prejudice; the relief sought is denied.

       DATED this 23rd day of August, 2019.



                                                      _______________________________
                                                      UNITED STATES DISTRICT JUDGE
